      Case: 18-3353                 Document: 00713388822             Filed: 03/22/2019         Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                  Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                        Phone: (312) 435-5850
             Chicago, Illinois 60604                                              www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 March 22, 2019


               Stephen C. Dries
To:
               UNITED STATES DISTRICT COURT
               Eastern District of Wisconsin
               125 S. Jefferson Street
               Green Bay , WI 54301-4541


                                         SOCIETE D'AMENAGEMENT ET DE GESTION DE L'ABRI
                                         NAUTIQUE,
                                         Plaintiff - Appellee

 No. 18-3353
                                         v.

                                         MARINE TRAVELIFT, INC.,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 1:16-cv-00785-WCG
 Eastern District of Wisconsin
 District Judge William C. Griesbach


Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                        F.R.A.P. 42(b)



  STATUS OF THE RECORD:                                     no record to be returned




             Case 1:16-cv-00785-WCG Filed 03/22/19 Page 1 of 2 Document 78
   Case: 18-3353          Document: 00713388822                  Filed: 03/22/2019         Pages: 2



NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                                Received by:


  03/22/2019
 _________________________                             s/ Mara A. Corpus, Deputy Clerk
                                                      ____________________________________




 form name: c7_Mandate(form ID: 135)




         Case 1:16-cv-00785-WCG Filed 03/22/19 Page 2 of 2 Document 78
